



AMENDMENT NO. 3 TO CREDIT AGREEMENT
AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of November 8, 2017 (this
“Agreement”), by and among Coty Inc., a Delaware corporation (the “Parent
Borrower”), the other Loan Parties party hereto, the Lenders party hereto (which
such Lenders constitute the Required TLA Lenders and the Required Revolving
Lenders) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of October
27, 2015 (as amended by the Incremental Assumption Agreement and Amendment No. 1
to Credit Agreement, dated as of April 8, 2016, the Incremental Assumption
Agreement and Amendment No. 2 dated as of October 28, 2016 and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Existing Credit Agreement” and, as amended by this Agreement,
the “Credit Agreement”), by and among the Parent Borrower, the lenders from time
to time party thereto and the Administrative Agent and Collateral Agent
(capitalized terms used but not otherwise defined herein having the meanings
provided in the Credit Agreement);
WHEREAS, the Parent Borrower has requested that the Required TLA Lenders and the
Required Revolving Lenders amend the Credit Agreement pursuant to Section
10.02(b) of the Credit Agreement as set forth herein; and
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1.Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Third Amendment Effective Date, (a) the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto and (b) Exhibit B to the Credit Agreement shall be
replaced in its entirety with the form of Compliance Certificate attached as
Annex II hereto.
SECTION 2.    Third Amendment Effective Date Conditions. This Agreement will
become effective on the date (the “Third Amendment Effective Date”) on which
each of the following conditions have been satisfied (or waived) in accordance
with the terms therein:
(a)    Executed Agreement. The Administrative Agent shall have received a
counterpart of this Agreement signed on behalf of (i) the Parent Borrower and
each other Loan Party, (ii) the Administrative Agent, (iii) the Required TLA
Lenders and (iv) the Required Revolving Lenders.
(b)    Closing Certificate. The Administrative Agent shall have received a
certificate from a Responsible Officer of the Parent Borrower certifying (i) the
representations and warranties set forth herein and in the Loan Documents are
true and correct in all material respects with the same force and effect as if
such representations and warranties had been made on and as of such date except
to the extent that such representations and warranties relate specifically to
another date; provided that any representation and warranty that is qualified as
to materiality shall be true and


1



--------------------------------------------------------------------------------




correct in all respects (after giving effect to such qualification therein) and
(ii) at the time of and immediately after giving effect to this Agreement, no
Default shall exist or result therefrom.
(c)    Fees and Expenses. The Administrative Agent shall have received all fees
and expenses due and payable on or prior to the Third Amendment Effective Date,
to the extent, in the case of expenses, invoiced at least three (3) Business
Days prior to the Third Amendment Effective Date (or such shorter period
reasonably agreed by the Parent Borrower), required to be paid on the Third
Amendment Effective Date.
(d)    No Default. At the time of and immediately after giving effect to this
Agreement, no Default or Event of Default shall exist or result therefrom.
SECTION 3.    Representations and Warranties. By its execution of this
Agreement, each Loan Party hereby represents and warrants that:
(a)    Organization; Powers. The Parent Borrower and each of its Restricted
Subsidiaries (a) is validly existing under the laws of the jurisdiction of its
organization or formation, except, in the case of a Restricted Subsidiary, where
the failure to be so could not reasonably be expected to result in a Material
Adverse Effect, (b) has all requisite power and authority to carry on its
business as now conducted, except, in the case of a Restricted Subsidiary, where
the failure to have such could not reasonably be expected to result in a
Material Adverse Effect and (c) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing (where
relevant) in, its jurisdiction of organization or formation and every other
jurisdiction where such qualification is required.
(b)    Authorization; Enforceability. The Parent Borrower and each Loan Party
has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Loan Documents to which it
is a party and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party. This Agreement has been duly executed and delivered by the
Parent Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Parent Borrower or such
other Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
capital impairment, recognition of judgments, recognition of choice of law,
enforcement of judgments or other similar laws or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and other
matters which are set out as qualifications or reservations as to matters of law
of general application in any legal opinion delivered to the Administrative
Agent in connection with the Loan Documents.
(c)    Governmental Approvals; No Conflicts. Governmental Approvals; No
Conflicts. The execution, delivery and performance of the Loan Documents: (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created under the Loan Documents and (iii) for consents,
approvals, registrations, filing or other actions, the failure of which to
obtain or make would not necessarily be expected to have, individually or in the
aggregate, a Material Adverse Effect, (b) will not violate (i) any applicable


2



--------------------------------------------------------------------------------




Law or regulation or (ii) in any material respect, the charter, by-laws or other
organizational documents of the Parent Borrower or any of its Restricted
Subsidiaries or any order of any Governmental Authority binding on such Person,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Parent Borrower or any of its
Restricted Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Parent Borrower or any of its Restricted
Subsidiaries, and (d) will not result in the creation or imposition of any
material Lien on any asset of the Parent Borrower or any of its Restricted
Subsidiaries, except Liens created under and Liens permitted by the Loan
Documents, and except to the extent such violation or default referred to in
clause (b)(i) or (c) above could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 4.    Reaffirmation of the Loan Parties. Each Loan Party hereby consents
to the amendment of the Credit Agreement effected hereby and confirms and agrees
that, notwithstanding the effectiveness of this Agreement, each Loan Document to
which such Loan Party is a party is, and the obligations of such Loan Party
contained in the Credit Agreement, this Agreement or in any other Loan Document
to which it is a party are, and shall continue to be, in full force and effect
and are hereby ratified and confirmed in all respects, in each case as amended
by this Agreement. For greater certainty and without limiting the foregoing,
each Loan Party hereby confirms that the existing security interests granted by
such Loan Party in favor of the Administrative Agent for the benefit of the
Secured Parties pursuant to the Loan Documents in the Collateral described
therein shall continue to secure the obligations of the Loan Parties under the
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents.
SECTION 5.    Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except as permitted by Section 10.02 of the Credit
Agreement. The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents.
SECTION 6.    Entire Agreement. This Agreement, the Credit Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Collateral Agent or the Lenders, embody the
final, entire agreement among the parties relating to the subject matter hereof
and supersede any and all previous commitments, agreements, representations and
understandings, whether oral or written, relating to the subject matter hereof
and may not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto. There are no
unwritten oral agreements among the parties hereto.
SECTION 7.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
SECTION 8.    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of


3



--------------------------------------------------------------------------------




which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Delivery
of an executed counterpart of a signature page of this Agreement by email or
other electronic means (including a “.pdf” or “.tif” file) shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.
SECTION 11.    Loan Document; Effect of Amendment. On and after the Third
Amendment Effective Date, this Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents (it being
understood that for the avoidance of doubt this Agreement may be amended or
waived solely by the parties hereto as set forth in Section 5 above). Upon and
after the execution of this Agreement by each of the parties hereto, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as modified hereby.
[SIGNATURE PAGES FOLLOW]






4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.






 
 
 
COTY INC.




By: /s/ Kevin Monaco                    
Name: Kevin Monaco
Title: Senior Vice President, Treasurer and
Investor Relations
 
 





[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------








 
 
 
COTY B.V.




By:  /s/ Cornelia Kesseler            
Name: Cornelia Kesseler
Title: Managing Director
 
 
 
CALVIN KLEIN COSMETIC CORPORATION
By:  /s/ Michelle Garcia     
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
COTY BRANDS MANAGEMENT INC.
By:  /s/ Michelle Garcia     
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
COTY HOLDINGS INC.
By:  /s/ Michelle Garcia     
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
COTY US HOLDINGS INC.
By:  /s/ Michelle Garcia     
Name: Michelle Garcia
Title: Assistant Secretary



















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
COTY US LLC
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
DLI INTERNATIONAL HOLDING II CORP.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
RIMMEL INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
DLI INTERNATIONAL HOLDING I LLC
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
O P I PRODUCTS, INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary





















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






 
 
 
GALLERIA CO.
By: /s/ Kevin Monaco    
Name: Kevin Monaco
Title: Treasurer


 
 
 
GRAHAM WEBB INTERNATIONAL, INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
THE WELLA CORPORATION
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
NOXELL CORPORATION
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
HFC PRESTIGE INTERNATIONAL U.S. LLC
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary











[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
HFC PRESTIGE PRODUCTS, INC.
By:  /s/ Michelle Garcia    
Name: Michelle Garcia
Title: Assistant Secretary


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Term A Lender and Revolving Lender


By:/s/ Courtney Eng                    
Name: Courtney Eng
Title: Vice President


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
BANK OF AMERICA N.A.,
as Revolving Lender




By: /s/ J. Casey Cosgrove    
Name: J. Casey Cosgrove
Title: Director


 
 
 
BANK OF AMERICA N.A.,
as Term A Lender




By: /s/ J. Casey Cosgrove    
Name: J. Casey Cosgrove
Title: Director


 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Revolving Lender




By: /s/ Gordon Yip        
Name: Gordon Yip
Title: Director




By: /s/ Lucie Campos Caresmel    
Name: Lucie Campos Caresmel
Title: Director


 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Term A Lender




By: /s/ Gordon Yip        
Name: Gordon Yip
Title: Director




By: /s/ Lucie Campos Caresmel    
Name: Lucie Campos Caresmel
Title: Director















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






 
 
 
HSBC BANK USA N.A.
as Revolving Lender




By: /s/ Aidan R. Spoto    
Name: Aidan R. Spoto
Title: Senior Vice-President


 
 
 
HSBC BANK USA N.A.
as Term A Lender




By: /s/ Aidan R. Spoto    
Name: Aidan R. Spoto
Title: Senior Vice-President


 
 
 
HSBC BANK AUSTRALIA LIMITED
as Term A Lender




By: /s/ Robert Agati        
Name: Robert Agati
Title: Attorney


 
 
 
ING BANK N.V.,
as Revolving Lender




By: /s/ R.P. Boon        
Name: R.P. Boon
Title: Director




By: /s/ J. Stubenitsky        
Name: J. Stubenitsky
Title: Vice President


 
 
 
 









[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
ING BANK N.V.,
as Term A Lender




By: /s/ R.P. Boon        
Name: R.P. Boon
Title: Director




By: /s/ J. Stubenitsky        
Name: J. Stubenitsky
Title: Vice President


 
 
 
ROYAL BANK OF CANADA,
as Revolving Lender




By: /s/ John Flores        
Name: John Flores
Title: Authorized Signatory


 
 
 
ROYAL BANK OF CANADA,
as Term A Lender




By: /s/ John Flores        
Name: John Flores
Title: Authorized Signatory


 
 
 
UNICREDIT BANK AG, NEW YORK BRANCH
as Revolving Lender




By: /s/ Fabio Della Malva    
Name: Fabio Della Malva
Title: Managing Director




By: /s/ Filippo Pappalardo        
Name: Filippo Pappalardo
Title: Managing Director




 
 
 
 











[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
UNICREDIT BANK AG, NEW YORK BRANCH
as Term A Lender




By: /s/ Fabio Della Malva    
Name: Fabio Della Malva
Title: Managing Director




By: /s/ Filippo Pappalardo        
Name: Filippo Pappalardo
Title: Managing Director


 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH. as Revolving Lender




By: /s/ Mary Kay Coyle    
Name: Mary Kay Coyle
Title: Managing Director




By: /s/ Anca Trifan        
Name: Anca Trifan
Title: Managing Director


 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH. as Term A Lender




By: /s/ Mary Kay Coyle    
Name: Mary Kay Coyle
Title: Managing Director




By:    /s/ Anca Trifan        
Name: Anca Trifan
Title: Managing Director













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
MIZUHO BANK, LTD.,
as Revolving Lender




By: /s/ Tracy Rahn        
Name: Tracy Rahn
Title: Authorized Signatory






MIZUHO BANK, LTD.,
as Term A Lender




By: /s/ Tracy Rahn        
Name: Tracy Rahn
Title: Authorized Signatory




BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH,
as Revolving Lender




By: /s/ Brian Crowley    
Name: Brian Crowley
Title: Managing Director




By: /s/ Cara Younger        
Name: Cara Younger
Title: Director




BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH,
as Term A Lender




By: /s/ Brian Crowley    
Name: Brian Crowley
Title: Managing Director




By: /s/ Cara Younger        
Name: Cara Younger
Title: Director















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






 
 
 
BNP PARIBAS
as Revolving Lender




By: /s/ Pierre-Nicholas Rogers    
Name: Pierre-Nicholas Rogers
Title: Managing Director




By: /s/ Nanette Baudon    
Name: Nanette Baudon
Title: Director






BNP PARIBAS,
as Term A Lender




By: /s/ Pierre-Nicholas Rogers    
Name: Pierre-Nicholas Rogers
Title: Managing Director




By: /s/ Nanette Baudon    
Name: Nanette Baudon
Title: Director






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Revolving Lender




By: /s/ Mustafa Khan    
Name: Mustafa Khan
Title: Director






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Term A Lender




By: /s/ Mustafa Khan    
Name: Mustafa Khan
Title: Director











[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
SUMITOMO MITSUI BANKING CORP.,
as Revolving Lender




By: /s/ Katsuyuki Kubo    
Name: Katsuyuki Kubo
Title: Managing Director




    
SUMITOMO MITSUI BANKING CORP.,
as Term A Lender




By: /s/ Katsuyuki Kubo    
Name: Katsuyuki Kubo
Title: Managing Director






INTESA SANPAOLO S.P.A. - NEW YORK BRANCH,
as Term A Lender




By: /s/ Jordan Schweon    
Name: Jordan Schweon
Title: Global Relationship Manager




By: /s/ Maddalena Revelli    
Name: Maddalena Revelli
Title: Credit Administration






INTESA SANPAOLO S.P.A. -NEW YORK BRANCH,
as Revolving Lender




By: /s/ Jordan Schweon    
Name: Jordan Schweon
Title: Global Relationship Manager




By: /s/ Maddalena Revelli    
Name: Maddalena Revelli
Title: Credit Administration

















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
as Revolving Lender




By: /s/ Claus Hemsteg        
Name: Claus Hemsteg
Title: Senior Vice President




By: /s/ Axel Wild            
Name: Axel Wild
Title: Analyst






LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
as Term A Lender




By: /s/ Claus Hemsteg        
Name: Claus Hemsteg
Title: Senior Vice President




By: /s/ Axel Wild            
Name: Axel Wild
Title: Analyst




THE BANK OF NOVA SCOTIA,
as Revolving Lender




By: /s/ Mauricio Saishio    
Name: Mauricio Saishio
Title: Director






THE BANK OF NOVA SCOTIA,
as Term A Lender




By: /s/ Mauricio Saishio    
Name: Mauricio Saishio
Title: Director













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Revolving Lender




By: /s/ Pinyen Shih        
Name: Pinyen Shih
Title: Executive Director




By: /s/ Hsiwei Chen        
Name: Hsiwei Chen
Title: VP




INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Term A Lender




By: /s/ Pinyen Shih        
Name: Pinyen Shih
Title: Executive Director




By: /s/ Hsiwei Chen        
Name: Hsiwei Chen
Title: VP






TD BANK, N.A.,
as Revolving Lender




By: /s/ Michele Dragonetti    
Name: Michele Dragonetti
Title: Senior Vice President






TD BANK, N.A.,
as Term A Lender




By: /s/ Michele Dragonetti    
Name: Michele Dragonetti
Title: Senior Vice President













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






 
 
 
FIFTH THIRD BANK,
as Revolving Lender




By: /s/ Valerie Schanzer     
Name: Valerie Schanzer
Title: Managing Director






FIFTH THIRD BANK,
as Term A Lender




By: /s/ Valerie Schanzer     
Name: Valerie Schanzer
Title: Managing Director






SANTANDER BANK, N.A.,
as Revolving Lender






By: /s/ Andres Barbosa    
Name: Andres Barbosa
Title: Executive Director






SANTANDER BANK, N.A.,
as Term A Lender






By: /s/ Andres Barbosa    
Name: Andres Barbosa
Title: Executive Director






STANDARD CHARTERED BANK,
as Revolving Lender




By: /s/ Daniel Mattern    
Name: Daniel Mattern
Title: Associate Director













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
STANDARD CHARTERED BANK,
as Term A Lender




By: /s/ Daniel Mattern    
Name: Daniel Mattern
Title: Associate Director






AUSTRALIANSUPER, as Term A Lender


By: Credit Suisse Asset Management, LLC, as sub-advisor to Bentham Asset
Management Pty Ltd. in its capacity as agent of and investment manager for
AustralianSuper Pty Ltd. in its capacity as trustee of AustralianSuper




By: /s/ Louis Farano        
Name: Louis Farano
Title: Authorized Signatory






MORGAN STANLEY BANK, NA.,
as Revolving Lender




By: /s/ Christopher Winthrop    
Name: Christopher Winthrop
Title: Authorized Signatory




 
MORGAN STANLEY SENIOR FUNDING.,
as Revolving Lender




By: /s/ Christopher Winthrop    
Name: Christopher Winthrop
Title: Vice President

















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
BAYERSICHE LANDESBANK,
NEW YORK BRANCH,
as Revolving Lender




By: /s/ Rolf Siebert        
Name: Rolf Siebert
Title: Executive Director




By: /s/ Gina Sandella        
Name: Gina Sandella
Title: Vice President






BAYERSICHE LANDESBANK,
NEW YORK BRANCH,
as Term A Lender




By: /s/ Rolf Siebert        
Name: Rolf Siebert
Title: Executive Director




By:    /s/ Gina Sandella        
Name: Gina Sandella
Title: Vice President






SCOTIABANK (IRELAND) DESIGNATED ACTIVITY COMPANY, as Term A Lender




By: /s/ Mary Theresa Mulvany    
Name: Mary Theresa Mulvany
Title: Associate Director




By: /s/ Sue Foster        
Name: Sue Foster
Title: Chief Executive Officer















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
BANK OF CHINA (LUXEMBOURG) S.A.
as Revolving Lender




By: /s/ Yan Haisi        
Name: Yan Haisi
Title: Deputy General Manager






BANK OF CHINA (LUXEMBOURG) S.A.
as Term A Lender




By: /s/ Yan Haisi        
Name: Yan Haisi
Title: Deputy General Manager






CAPITAL ONE, NATIONAL ASSOCIATION,
as Revolving Lender




By: /s/ Esther Lainis        
Name: Esther Lainis
Title: Senior Vice President






CAPITAL ONE, NATIONAL ASSOCIATION,
as Term A Lender




By: /s/ Esther Lainis        
Name: Esther Lainis
Title: Senior Vice President





















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
LANDESBANK BADEN-WUERTTEMBERG NEW YORK BRANCH„
as Revolving Lender




By: /s/ Simone Ehmann    
Name: Simone Ehmann
Title: Vice President




By: /s/ Ralf Enders        
Name: Ralf Enders
Title: Vice President






LANDESBANK BADEN-WUERTTEMBERG NEW YORK BRANCH
as Term A Lender




By: /s/ Simone Ehmann    
Name: Simone Ehmann
Title: Vice President




By: /s/ Ralf Enders        
Name: Ralf Enders
Title: Vice President






STATE BANK OF INDIA,
NEW YORK BRANCH,
as Term A Lender




By: /s/ Manoranjan Panda    
Name: Manoranjan Panda
Title: VP & Head (CMC)





















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






 
 
 
KBC BANK NV, NEW YORK BRANCH,
as Revolving Lender




By: /s/ Susan Silver         
Name: Susan Silver
Title: Managing Director




By: /s/ Iryna Leff        
Name: Iryna Leff
Title: Associate






KBC BANK NV, NEW YORK BRANCH,
as Term A Lender




By: /s/ Susan Silver        
Name: Susan Silver
Title: Managing Director




By: /s/ Iryna Leff        
Name: Iryna Leff
Title: Associate






CREDIT INDUSTRIEL ET COMMERCIAL,
NEW YORK BRANCH,
as Revolving Lender




By: /s/ Garry Weiss        
Name: Garry Weiss
Title:    Managing Director




By: /s/ Clifford Abramsky    
Name: Clifford Abramsky
Title: Managing Director













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
BANK OF MONTREAL,
as Revolving Lender




By: /s/ Joan Murphy        
Name: Joan Murphy
Title: Director






BMO HARRIS BANK N.A.,
as Term A Lender




By: /s/ Joan Murphy        
Name: Joan Murphy
Title: Director






BANK OF COMMUNICATIONS CO., LTD, LONDON BRANCH,
as Term A Lender




By: /s/ Qiangliu        
Name: Qiangliu
Title: GM




By: /s/ Peter Cox        
Name: Peter Cox
Title: Director




BANCO DE SABADELL, S.A., MIAMI
BRANCH,
as Revolving Lender




By: /s/ Maunci Lladó    
Name: Maunci Lladó
Title: Executive Director















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
BANCO DE SABADELL, S.A., MIAMI
BRANCH,
as Term A Lender




 By: /s/ Maunci Lladó    
Name: Maunci Lladó
Title: Executive Director






OCTAGON INVESTMENT PARTNERS XVI, LTD., as Term A Lender


By: Octagon Credit Investors, LLC
as Collateral Manager




By: /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration






OCTAGON INVESTMENT PARTNERS XVII, LTD., as Term A Lender


By: Octagon Credit Investors, LLC
as Collateral Manager




By: /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
OCTAGON INVESTMENT PARTNERS XVIII, LTD., as Term A Lender


By: Octagon Credit Investors, LLC
as Collateral Manager




By: /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration






OCTAGON INVESTMENT PARTNERS XIX, LTD., as Term A Lender


By: Octagon Credit Investors, LLC
as Collateral Manager




By: /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration






OCTAGON INVESTMENT PARTNERS 24, LTD., as Term A Lender


By: Octagon Credit Investors, LLC
as Collateral Manager




By: /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration













[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
OCTAGON INVESTMENT PARTNERS 27, LTD., as Term A Lender


By: Octagon Credit Investors, LLC
as Collateral Manager




By: /s/ Kimberly Wong Lem    
Name: Kimberly Wong Lem
Title: Director of Portfolio Administration




CITIBANK, NA., LONDON BRANCH,
as Term A Lender




By: /s/ Anthony V. Pantina    
Name: Anthony V. Pantina
Title: Vice President




FIRST HAWAIIAN BANK,
as Term A Lender




By: /s/ Hanul Vera Abraham    
Name: Hanul Vera Abraham
Title: Vice President




CITY NATIONAL BANK OF FLORIDA,
as Term A Lender




By: /s/ Tyler Kurau        
Name: Tyler Kurau
Title: Senior Vice President















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
M&G EUROPEAN LOAN FUND LIMITED,
as Term A Lender




By: /s/ Fabian Ansorg    
Name: Fabian Ansorg
Title: Authorised Signatory






UNITED BANK,
as Term A Lender




By: /s/ Tom Wolcott        
Name: Tom Wolcott
Title: SVP






BANK OF THE PHILIPPINE ISLANDS,
as Term A Lender




By: /s/ Antonio V. Paner    
Name: Antonio V. Paner
Title: Executive Vice President




By: /s/ Michael D. Calleja    
Name: Michael D. Calleja
Title: Senior Vice President






PT. BANK NEGARA INDONESIA (PERSERO) TBK,
NEW YORK AGENCY,
as Term A Lender




By: /s/ Jerry Phillips            
Name: Jerry Phillips
Title: Relationship Manager




By: /s/ Oswald Tambunan    
Name: Oswald Tambunan
Title: General Manager

















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
TRISTATE CAPITAL BANK,
as Term A Lender




By: /s/ Ellen Frank        
Name: Ellen Frank
Title: Senior Vice President






CIFC FUNDING 2013-III, LTD.
as Term A Lender


By: CIFC Asset Management LLC, its Collateral Manager




By: /s/ Robert Steelman    
Name: Robert Steelman
Title: Managing Director






CIFC FUNDING 2013-IV, LTD.
as Term A Lender


By: CIFC Asset Management LLC, its Collateral Manager




By: /s/ Robert Steelman    
Name: Robert Steelman
Title: Managing Director






LIBERTY BANK,
as Term A Lender




By: Carla Balesano        
Name: Carla Balesano
Title: Senior Vice President



















[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------







ANNEX I


AMENDMENTS TO CREDIT AGREEMENT


[Changed pages to Credit Agreement follow]



CREDIT AGREEMENT
dated as of October 27, 2015
among
COTY INC.,
as the Parent Borrower
The Other Borrowers Party Hereto From Time to Time
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as the Collateral Agent,
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers, Joint Bookrunners and Syndication Agents,


BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHO BANK, LTD.,
DEUTSCHE BANK SECURITIES INC. and
ING BANK N.V.,
as Joint Lead Arrangers, Joint Bookrunners and Documentation Agents,


BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
THE BANK OF NOVA SCOTIA,
HSBC SECURITIES (USA) INC.,
INTESA SANPAOLO,
ROYAL BANK OF CANADA,
SUMITOMO MITSUI BANKING CORPORATION and
UNICREDIT,
as Documentation Agents





such acquisition, disposition or other Specified Transaction, restructuring,
cost savings initiative or other initiative; plus
(g)    (i) pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, the Transactions that are reasonably identifiable,
factually supportable and projected by the Parent Borrower in good faith to be
realized, and to result from actions that have been taken, committed to be taken
or with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Parent Borrower), in each case
within twenty four (24) months after the applicable step of the Transaction; and
(ii) solely for purposes of actual compliance with Section 7.01 (and not, for
the avoidance of doubt, compliance on a Pro Forma Basis therewith), and without
limiting any amounts added-back pursuant to clause (i), pro forma cost savings,
operating expense reductions and synergies of the types described in clause (i)
above (but without giving effect to the “look forward” period set forth therein)
not to exceed, for (x) the Subject Periods ending on or prior to June 30, 2019,
$375,000,000 and (y) the Subject Periods ending, September 30, 2019, December
31, 2019, March 31, 2020 and June 30, 2020, $150,000,000;
(h)    without duplication of any amounts added-back pursuant to clause (d)
above, charges, fees and expenses in connection with the Global Efficiency Plan;
minus
(i)    the EBITDA of each Prior Company and, as applicable but without
duplication, the EBITDA of the Parent Borrower and each Restricted Subsidiary
attributable to all Prior Assets, in each case for any portion of such Subject
Period occurring prior to the date of the disposal of such Prior Companies or
Prior Assets.
Notwithstanding the foregoing, the Adjusted EBITDA for the fiscal quarters
ending September 30, 2014; December 31, 2014; March 31, 2015 and June 30, 2015
shall be $225.2 million, $256.1 million, $155.8 million and $125.9 million,
respectively (for the avoidance of doubt, subject to adjustment as set forth
above in clauses (b), (f) and (h) above for any Specified Transactions that
occur following the Closing Date).
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum equal to (a) the LIBO Rate for such Interest Period
or, with respect to the determination of the Alternate Base Rate, for a one (1)
month interest period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.




ANNEX II


FORM OF COMPLIANCE CERTIFICATE


[Form of Compliance Certificate follow]




EXHIBIT B
TO
COTY INC. CREDIT AGREEMENT


Form of Compliance Certificate





COMPLIANCE CERTIFICATE
To:
The Administrative Agent and the Lenders parties to the Credit Agreement
described below



This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 27, 2015 (as amended, restated, amended and
restated, supplemented, renewed, extended or otherwise modified from time to
time, the “Agreement”) among Coty Inc. (the “Parent Borrower”), the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent and the other parties from time to time party thereto.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate shall have the meanings assigned to such terms in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ___________________________ of the Parent Borrower;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Parent Borrower and its Restricted Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes];
3.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of the existence of any condition or event
which constitutes a Default which has not been previously disclosed or which has
not been cured as of the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate;
Described below are the exceptions, if any, to this paragraph 3 by listing, in
detail, in the case of any Default which is continuing, the nature of the
condition or event, the period during which it has existed and the action which
the Parent Borrower has taken, is taking, or proposes to take with respect to
each such condition or event:
    
    
    


4.    The following represent true and accurate calculations of the Total Net
Leverage Ratio:
Total Net Leverage Ratio =    [____________]
Required Ratio =         [____________]
Schedule I attached hereto sets forth financial data and computations evidencing
the Parent Borrower’s compliance with the certain financial covenant set forth
in Section 7.01 of the Agreement, all of which data and computations are true,
complete and correct in all material respects;
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of _____________, 20__
.
COTY INC.


By:        
Name:        
Title:        





SCHEDULE I
TO
COMPLIANCE CERTIFICATE


Compliance as of _________, ____




A.    Section 7.01.    Total Net Leverage Ratio.


Summary:


Consolidated Total Debt (Line 2(b))


$
 
Over


 
 
Adjusted EBITDA (Line 5(j))


$
 




 
$


Compliance with Section 7.01 – [Is Total Net Leverage Ratio less than or equal
to [●] to 1.00?]


YES


NO

1. Total Indebtedness (on a consolidated basis)
 
 
 
(a) all obligations for borrowed money
$
 
 
(b) all Capital Lease Obligations and purchase money indebtedness
$
 
 
(c) unreimbursed obligations in respect of undrawn letters of credit, bankers
acceptances or similar instruments (provided that cash collateralized amounts
under drawn letters of credit, bankers acceptances and similar instruments shall
not be counted as Total Indebtedness)
$
 
 
(d) Total of Lines (a) through (c)
 
$
 
provided that Total Indebtedness shall not include (A) Indebtedness in respect
of (i) unreimbursed obligations in respect of drawn letters of credit until five
(5) days after such amount is drawn and (ii) obligations under Swap Agreements
and (B) Indebtedness of a Person for which, upon or prior to the maturity
thereof, such Person has irrevocably deposited with the proper Person in trust
or escrow the necessary funds (or evidences of indebtedness) for the payment,
redemption or satisfaction of such Indebtedness, and thereafter such funds and
evidences of such obligation, liability or indebtedness or other security so
deposited are not included in the calculation of unrestricted cash
 
 
2. Consolidated Total Debt
 
 
 
(a) Unrestricted cash and Cash Equivalents of the Parent Borrower and its
Restricted Subsidiaries as determined in accordance with GAAP
$
 
 
(b)  Line 1(d) minus 2(a)
 
$
3. Consolidated Net Income, Consolidated net income (or loss) determined in
accordance with GAAP, excluding (i) any extraordinary, nonrecurring,
non-operating gains, charges or losses and/or any noncash gains, charges or
losses, (including (x) costs of, and payments of, actual or prospective legal
settlements, fines, judgments or orders, (y) costs of, and payments of,
corporate reorganizations and (z) gains, income, losses, expenses or charges
(less all fees and expenses chargeable thereto) attributable to any sales or
dispositions of Equity Interests or assets (including asset retirement costs) or
returned surplus assets of any employee benefit plan outside of the ordinary
course of business), and (ii) including or in addition to the above, the
following items:
 
$
 
(a) the income (or loss) of any Unrestricted Subsidiary, any other Person that
is not a Restricted Subsidiary but whose accounts would be consolidated with
those of the Subject Person in the Subject Person's consolidated financial
statements in accordance with GAAP or any other Person (other than a Restricted
Subsidiary) in which the Subject Person or a subsidiary has an ownership
interest (including any joint venture); provided, however, that Consolidated Net
Income shall include amounts in respect of the income of such Person when
actually received in cash by the Subject Person or such subsidiary in the form
of dividends or similar distributions;


















$
 
 
(b) the income or loss of any Person acquired by the Subject Person or a
subsidiary for any period prior to the date of such acquisition (provided such
income or loss may be included in the calculation of Adjusted EBITDA to the
extent provided in the definition thereof);
$
 
 
(c) the cumulative effect of any change in accounting principles during such
period;
$
 
 
(d) any net gains, income, charges, losses, expenses or charges with respect to
(i) disposed, abandoned, closed and discontinued operations (other than assets
held for sale) and any accretion or accrual of discounted liabilities and on the
disposal of disposed, abandoned, and discontinued operations and (ii)
facilities, plants or distribution centers that have been closed during such
period;
$
 
 
(e) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person) in the Subject Person’s consolidated financial
statements pursuant to GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, deferred rent and debt line items thereof) resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Transactions or any consummated recapitalization
or acquisition transaction or the amortization or write-off of any amounts
thereof;
$
 
 
(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness (and the
termination of any associated Swap Agreements);
$
 
 
(g) any (i) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (ii) good will or other asset
impairment charges, write-offs or write-downs or (iii) amortization of
intangible assets;
$
 
 
(h) any non-cash compensation charge, cost, expense, accrual or reserve,
including any such charge, cost, expense, accrual or reserve arising from the
grant of stock appreciation or similar rights, stock options, restricted stock
or other equity incentive programs, and any cash charges associated with the
rollover, acceleration or payment of management equity in connection with the
Transactions;
$
 
 
(i) any fees, costs, commissions and expenses incurred or paid by the Subject
Person (or any JAB Affiliate) during such period (including rationalization,
legal, Tax and structuring fees, costs and expenses), or any amortization or
write-off thereof for such period in connection with or pursuant to (i) the
Transactions (including shared costs and Tax formation costs, in each case,
relating solely to the consummation of the Transactions, whether incurred before
or after the Closing Date) or the Loan Documents and (ii) any Investment (other
than an Investment among the Parent Borrower and its Subsidiaries in the
ordinary course of operations), Disposition (other than Dispositions of
inventory or Dispositions among the Parent Borrower and its Subsidiaries in the
ordinary course of operations), incurrence or repayment of Indebtedness (other
than the incurrence or repayment of Indebtedness among the Parent Borrower and
its Subsidiaries in the ordinary course of operations), issuance of Equity
Interests, refinancing transaction or amendment, waiver or modification of any
Indebtedness (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction;
$
 
 
(j) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions, in accordance with GAAP or as a result of the
adoption or modification of accounting policies;
$
 
 
(k)    any unrealized or realized net foreign currency translation gains or
losses and unrealized net foreign currency transaction gains or losses, in each
case impacting net income (including currency re-measurements of Indebtedness,
any applicable net gains or losses resulting from Swap Agreements for currency
exchange risk associated with the above or any other currency related risk and
those resulting from intercompany Indebtedness); and
$
 
 
(l) unrealized net losses, charges or expenses and unrealized net gains in the
fair market value of any arrangements under Swap Agreements
$
 
 
(m) sum of Line 3 minus the sum of Lines 3(a) through 3(l)
$
 
4. EBITDA
 
 
 
(a) Consolidated Net Income (from Line 3(m))
$
 
 
(b) any provision for (or less any benefit from) income or franchise Taxes
included in determining Consolidated Net Income
$
 
 
(c) interest expense (including the interest portion of Capital Lease
Obligations) deducted in determining Consolidated Net Income
$
 
 
(d) amortization and depreciation expense deducted in determining Consolidated
Net Income
$
 
 
(e) to the extent not disregarded in the calculation of Consolidated Net Income,
non-cash charges
$
 
 
(f) the amount of any fee, cost, expense or reserve to the extent actually
reimbursed or reimbursable by third parties pursuant to indemnification or
reimbursement provisions or similar agreements or insurance; provided that, such
Person in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating EBITDA for such fiscal
quarters)
$
 
 
(g) the amount of any expense or deduction associated with any subsidiary of
such Person attributable to non-controlling interests or minority interests of
third parties
$
 
 
(h) the amount of loss on sales of receivables and related assets to the Parent
Borrower or any Restricted Subsidiary in connection with a permitted receivables
financing
$
 
 
(i) proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four fiscal quarters (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating EBITDA for such fiscal quarters))








$
 
 
(j) any earn out obligation and contingent consideration obligations (including
adjustments thereof and purchase price adjustment) incurred in connection with
any Investment made in compliance with Section 6.04 of the Credit Agreement or
any Investment consummated prior to the Closing Date, which is paid or accrued
during such period








$
 
 
(k) sum of Lines 4(a) through 4(j)
 
$
5. Adjusted EBITDA
 
 
 
(a) the EBITDA of the Parent Borrower and its Restricted Subsidiaries (from Line
4(k))
$
 
 
 
$
 
 
(b)   on a Pro Forma Basis, the pro forma EBITDA (as adjusted by any increases
pursuant to Lines (c) and (d) below) and cash distributions of any Prior Target
(or, as applicable, the EBITDA and such cash distributions of any such Prior
Target attributable to the assets acquired from such Prior Target), for any
portion of such Subject Period occurring prior to the date of the acquisition of
such Prior Target (or the related assets, as the case may be)
$
 
 
(c) extraordinary, unusual or non-recurring items
$
 
 
(d) restructuring charges and related charges, accruals or reserves; and
business optimization expenses and related charges or expenses, including costs
related to the opening, closure and/or consolidation of offices and facilities
and the termination of distributor and joint venture arrangements (including the
termination or discontinuance of activities constituting a business), retention
charges, contract termination costs and expenses, recruiting and signing bonuses
and expenses, systems establishment costs, conversion costs and consulting fees
relating to the foregoing
$
 
 
(e) (i) all fees, commissions, costs and expenses incurred or paid by the Parent
Borrower and its Subsidiaries and (ii) transaction separation and integrations
costs, in each case in connection with the Transactions and any Permitted
Acquisition
$
 
 
(f) pro forma cost savings, operating expense reductions and synergies related
to, and net of the amount of actual benefits realized during such Subject Period
from, Specified Transactions, restructurings and cost savings initiatives
(including the Global Efficiency Plan) that are reasonably identifiable,
factually supportable and projected by the Parent Borrower in good faith to be
realized, and to result from actions that have been taken or with respect to
which substantial steps have been taken, committed to be taken or are expected
to be taken (in the good faith determination of the Parent Borrower), in each
case within twenty four (24) months after such acquisition, disposition or other
Specified Transaction, restructuring, cost savings initiative or other
initiative
$
 
 
(g) (i) pro forma cost savings, operating expense reductions and synergies
related to, and net of the amount of actual benefits realized during such
Subject Period from, the Transactions that are reasonably identifiable,
factually supportable and projected by the Parent Borrower in good faith to be
realized, and to result from actions that have been taken, committed to be taken
or with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Parent Borrower), in each case
within twenty four (24) months after the applicable step of the Transaction and
(ii) solely for purposes of actual compliance with Section 7.01 (and not, for
the avoidance of doubt, compliance on a Pro Forma Basis therewith), and without
limiting any amounts added-back pursuant to clause (i), pro forma cost savings,
operating expense reductions and synergies of the types described in clause (i)
above (but without giving effect to the “look forward” period set forth therein)
not to exceed, for (x) the Subject Periods ending on or prior to June 30, 2019,
$375,000,000 and (y) the Subject Periods ending, September 30, 2019, December
31, 2019, March 31, 2020 and June 30, 2020, $150,000,000
$
 
 
(h) without duplication of any amounts added-back pursuant to clause (d) above,
charges, fees and expenses in connection with the Global Efficiency Plan  
$
 
 
(i) the EBITDA of each Prior Company and, as applicable but without duplication,
the EBITDA of Holdings, the Parent Borrower and each Restricted Subsidiary
attributable to all Prior Assets, in each case for any portion of such Subject
Period occurring prior to the date of the disposal of such Prior Companies or
Prior Assets.  
$
 
 
(j) sum of Lines 5(a) through 5(h) minus Line 5(i)
 
$

















    